Crownhart, J.
It should be remembered that the defendant was running a place licensed for the sale of nonintoxicating beverages; that such a place is subject to inspection by state prohibition officials without a search warrant ; that the search may extend not only to the immediate rooms in which the business is conducted, but also to adjoining rooms and premises under the control and occüpancy of the proprietor; and that any interference with the officials in the performance of their duties is an offense under the law. Keeping these principles in mind, the innocent proprietor will welcome the officials and assist them in their legitimate work. Any attempt to obstruct such officials in the course of their duties will be looked upon with suspicion by courts and juries.
In this case the defendant’s actions were confessedly such as to demand prompt measures on the part of the officials to prevent an apparent attempt on his part to cover up. The evidence thus obtained by the officials, while not very decisive as to the quantum of alcohol found, under the circumstances must be held sufficient to sustain the verdict of the jury. The liquor dumped, in the pail became diluted. Its potency must have been quite sufficient before being mixed with the water.
The home brew found in the adjoining hallway was within easy reach of the defendant through an unlocked door. No one except the - defendant appears to have had access thereto. The evidence is persuasive that the hallway was under the control of the defendant. It was therefore subject to search and seizure without a warrant. The testimony of the officer that the defendant admitted ownership of the liquid, together with its location, was sufficient to take that question to the jury.
Complaint is made of the conduct of the district attorney in addressing the jury. It does appear that the district attorney indulged in unseemly personalities, and he was chided by the trial court therefor, but the court- also suggested that *664the address of the defendant’s attorney was somewhat responsible for the situation. The conduct of attorneys on the trial of a case is largely within the discretion of the trial judge, and unless it appears that a party is prejudiced by misconduct on the part of the attorney this court will not reverse a judgment for that reason. We find no reversible error in the address of the district attorney to the jury. Baker v. State, 69 Wis. 32, 40, 33 N. W. 52.
Other errors assigned were not urged upon the argument in this court nor in the brief of defendant’s counsel.
By the Court. — The judgment and sentence of the circuit court are affirmed.